Per Curiam.
The only questions presented relate to matters of fact. The claim was one of occupational disease, viz., benzol poisoning. The deputy commissioner held no case proved, and dismissed the petition. On appeal, the pleas made an award for both temporary and permanent disability.
We have considered the arguments of counsel, and examined with care the evidence, the briefs, and the findings of the two lower courts. Our conclusion is that the award for temporary disability is supportable on the evidence, hut that no permanent disability is made out. The award for permanent disability will therefore be set aside: that for temporary disability will stand. No costs are awarded in this court.
The award of counsel fee and medical aid, so far as charged against the prosecutor, though assigned in the reasons, is not briefed and we think was not argued, and therefore neither has been considered.